Citation Nr: 1140721	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for neuropathy of the feet, claimed as due to chemical poisoning in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to June 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefit sought. 

In July 2009, a Travel Board hearing was held before an Acting Veterans Law Judge (VLJ) of the Board. Then in April 2010, the Board remanded this case for further development, including RO consideration in the first instance of an expert medical opinion which the Board had secured from the Veterans Health Administration (VHA). 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

As indicated, the Veteran previously provided testimony during a July 2009    Travel Board hearing before an Acting Veterans Law Judge of the Board. However, since that time period, this individual who conducted the Board hearing has retired. Applicable law provides that the judge who conducted a hearing shall participate in the final determination of the claim on appeal. See 38 C.F.R. § 20.707 (2011).

Through correspondence sent to the Veteran in September 2011, the Board informed him of the opportunity to attend another hearing before the VLJ deciding this case. He requested a hearing before a VLJ of the Board to be held at the local Regional Office (i.e., a Travel Board hearing). Consequently, the requested hearing must be scheduled prior to issuance of a decision in this matter.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Louisville, Kentucky before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing. Place a copy of this letter in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


